Citation Nr: 1449799	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 2002 for the grant of service connection for headaches.

2.  Entitlement to an initial rating higher than 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to October 29, 1990.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2006 the RO granted service connection for migraine headaches assigning a 10 percent rating, effective October 30, 2002.  The Veteran appealed the rating assigned.  The RO thereafter assigned an increased rating of 30 percent for headaches in a December 2008 rating decision, effective October 30, 2002.  The Veteran appealed the effective date assigned for the grant of service connection asserting that his original claim in 1990 was still pending.  

The issue of entitlement to an initial rating higher than 30 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record shows that the Veteran separated from the military on October 29, 1990, and originally filed an application for compensation from VA for headaches in November 1990, which was denied in April 1991.  The Veteran filed a notice of disagreement with this decision in January 1992; and after he was issued a statement of the case in March 1992, he filed a VA Form 9 that was dated May 1, 1992.  

2.  There is legal basis for the assignment of an effective date of October 30, 1990, i.e., the day after separation from service, for the grant of service connection for headaches, based on a claim filed in 1990 that remained pending.



CONCLUSION OF LAW

The criteria for an effective date of October 30, 1990, for the grant of service connection for headaches have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r) , 3.151(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award is generally the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Where the issue is based on an original claim, the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (b)(2).  An exception to this rule is that the effective date for direct service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  Id. 

In this case, the RO assigned an effective date of October 30, 2002 for the grant of service connection for headaches, the date of receipt of the Veteran's claim to reopen service connection for headaches. 38 C.F.R. § 3.400(b)(2)(ii).  However, the Veteran is requesting an earlier effective date of October 1990 and is asserting that he filed a service connection claim at that time but that the RO never certified his appeal to the Board.   

The record shows that the Veteran originally filed an application for compensation from VA for headaches in November 1990.  The RO denied his claim in April 1991.  The Veteran filed a notice of disagreement with this decision in January 1992; and after he was issued a statement of the case in March 1992, he filed a VA Form 9 that was dated May 1, 1992.  There is no date stamp of receipt on the VA Form 9.

Based on this evidence, the Board resolves all doubt in the Veteran's favor that he appealed the original denial of service connection for his headaches in 1990; and therefore his claim was still pending at the time he filed his second claim in October 2002.  As the Veteran was discharged from service on October 29, 1990, the effective date for the grant of service connection for headaches should be the day after his separation from service, October 30, 1990.

Thus, the Veteran's claim for an earlier effective date for the grant of service connection for headaches is granted.

The Veteran's claim for an earlier effective date has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to an effective date of October 30, 1990 for the award of service connection for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to a higher initial rating for his headaches.  The Veteran's representative submitted argument in September 2014 that the Veteran's headaches disability had last been evaluated for compensation and pension purposes in 2004, nearly 14 years ago.  Thus, it was asserted that the Veteran should be provided with an additional examination addressing the present severity of his headaches.  The Board also notes that given the grant of an earlier effective date of October 30, 1990, the RO should adjudicate the proper rating assigned for this time period.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his headaches.  If the Veteran responds, make efforts to obtain any records identified.  

2.  Make arrangements to obtain any additional relevant treatment records from the VAMC in Jacksonville dated since November 2007.

3.  Schedule the Veteran for a VA neurological examination to determine the current severity of his headaches.  The examiner should review the entire claims file, including any electronically stored treatment records, in conjunction with the examination.

With respect to the migraine headaches, the examiner should fully document the symptoms and functional effects of the Veteran's headaches.  The examiner should note the frequency of prostrating attacks of migraine, and indicate how the Veteran's migraines impact his economic adaptability and ability to maintain gainful employment.  The examiner also should reconcile the Veteran's subjective complaints with the assessment of the frequency of the Veteran's prostrating attacks of migraines.

A complete rationale should be provided for all conclusions which are expressed in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case. 

4.  After conducting any additional necessary development, the claim must be readjudicated based on all the evidence of record, all governing legal authority, including the VCAA and implementing regulations, and any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


